                           Case 1:17-cv-00821-JPO Document 97 Filed 03/28/19 Page 1 of 1




                                             U NITED S TATES D ISTRICT C OURT
                                            S OUTHERN D ISTRICT OF N EW Y ORK



            Aaron Rubenstein (Plaintiff/Petitioner)
             (List the full name(s) of the plaintiff(s)/petitioner(s).)                                 _____CV________
                                                                                                         1:17   00821   ( JPO )(                )
                                               -against-
   Sears Holdings Corp. (Nominal Defendant), and                                                 NOTICE OF APPEAL
Rofam Investments LLC; John R. Burch; Perceval Investment Partners, L.P.; Eva Wiezorek;
 Gary Atwell and Susan Atwell (as trustees for Susan L. Atwell Revocable Trust);
Larry Souza and Sharon Souza (as trustees for The Souza Family Trust);
Robert Rubin (as trustee for Robert Rubin Revocable Trust); and
Jennifer Coll (individually, and as trustee for Megan B. Coll Grantor Trust and Robert J. Coll, III Grantor Trust) (Defendants).
              (List the full name(s) of the defendant(s)/respondent(s).)



             Notice is hereby given that the following parties: Aaron Rubenstein (Plaintiff)


             (list the names of all parties who are filing an appeal)


             in the above-named case appeal to the United States Court of Appeals for the Second Circuit

             from the                judgment              order          entered on:           March 27, 2019
                                                                                            (date that judgment or order was entered on docket)
             that:    granted Defendants’ motion to dismiss on the basis that Plaintiff insufficiently alleged that Fairholme formed a “group” with
                      Defendants, Fairholme’s clients, as defined under Section 13(d) and for purposes of determining the “insider” status of group members
              under Section 16 of the Securities Exchange Act of 1934—notwithstanding Fairholme’s disclosure (and
                                                                                                                that IVA’s
                                                                                                                      all discretionary
                                                                                                                      Defendants’  actualclient accounts were
                                                                                                                                          knowledge)
that client accounts
              investedwere  invested,and
                       by Fairholme   on behalf  of the
                                         Berkowitz   onDefendants
                                                        behalf of thebyDefendants
                                                                        Fairholmeasand Berkowitzinvestment
                                                                                    non-exempt    as a non-exempt
                                                                                                           managersinvestment advisor
                                                                                                                     and controlling   and controlling
                                                                                                                                     Section 16 insidersSears insider.
                                                                                                                                                         of Sears. er.
             (If the appeal is from an order, provide a brief description above of the decision in the order.)

             03/28/2019
                                                                                                    *
                 Dated                                                                  Signature

             Tauber, Miriam, D
                 Name (Last, First, MI)

                 885 Park Ave 2A                        New York                        NY                              10075
                 Address                                       City                     State                           Zip Code

             323-790-4881                                                           MiriamTauberLaw@gmail.com
                 Telephone Number                                                       E-mail Address (if available)




             *
              Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
             number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
             to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.
             Rev. 12/23/13
